DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,11 is/are rejected under 35 U.S.C. 102(a)(2) as being fully met by Beaubois (EP 3483103 A1).
Regarding Claim 1, Beaubois discloses an elevator system comprising: 
a first sensor 218 in communication with an elevator 202 in a multi-level hoistway, wherein during an emergency the elevator 202 instructs 210 (paras. 0040, 0041) the first sensor 218 to sense conditions and transmit sensor data representing the sensed conditions (paras. 0030, 0032), and the transmitted sensor data is processed to obtain an image representing an intensity of hazard conditions (para. 0035) on at least a subset of levels serviced by the multilevel hoistway (Figs. 3,4).
Regarding Claim 11, Beaubois discloses a method of operating an elevator system, the system including:
a first sensor 218 in communication with an elevator 202 in a multi-level hoistway,
wherein during an emergency 502 the elevator 202 instructs 210 (paras. 0040, 0041) the first sensor 218 to sense conditions and transmit sensor data representing the sensed conditions (para. 0032), and the transmitted sensor data is processed to obtain an image representing an intensity of hazard conditions (para. 0035) on at least a subset of levels serviced by the multilevel hoistway (Figs. 3,4). 


Allowable Subject Matter
Claims 2-10, 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837